Bell, Presiding Judge.
1. The evidence in support of the plea of no consideration in this suit on ten notes was sufficient to authorize the verdict for defendant. See Potts v. Levin, 113 Ga. App. 4, 6 (147 SE2d 1).
2. The fourth ground of the motion for new trial contends that the court erred in recharging the jury pursuant to defendant’s objections. As plaintiff made no objection on the trial to the additional matter charged, this ground presents nothing for review. E.g., Georgia Power Co. v. Maddox, 113 Ga. App. 642,647 (149 SE2d 393).
3. It was not error to exclude evidence on cross examination of *395defendant and another witness as to whether the other witness had advised defendant that it was a good deal to sign the notes or that it was a good deal to have an interest in a liquor store. The questions asked were not sufficiently related to any issue being tried in the case. Whether the answers were affirmative or negative, the evidence would have been irrelevant.
Submitted September 7, 1967
Decided February 28, 1968
Rehearing denied March 14, 1968
Robert Carpenter, A. Tate Conyers, for appellant.
Lee Evans, for appellee.
4. It was not error to exclude defendant’s testimony on cross examination as to the value she placed on certain stock certificates in filing her income tax return. Code § 38-203. Here a copy of the tax return would have been the best evidence as to contents of the return. See Ridley v. Ridley, 25 Ga. App. 154, 157 (102 SE 918).

Judgment affirmed.


Pannell and Whitman, JJ., concur.